Citation Nr: 1800299	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  17-04 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than April 17, 2013, for the grant of service connection for idiopathic pericarditis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran's children and daughter-in-law: D.H., E.H, and L.H.



ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1962 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In October 2017, after submitting an authorization to disclose information in front of a third party that was duly signed by the Veteran, the Veteran's children and his daughter-in-law testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the proceeding is of record.

A service connection claim for a psychiatric disorder encompasses claims for all acquired psychiatric conditions that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the record shows multiple psychiatric diagnoses, the Board has recharacterized the claim as reflected on the cover page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran first filed an informal claim for benefits on November 30, 2011.

2.  In a December 6, 2011 letter, the RO requested that he submit VA Form 21-526 (formal application for benefits) within one year; he did not respond to this request.

3. Following the December 6, 2011 letter, the Veteran first filed a formal application for benefits on April 17, 2013.

4.  The most probative evidence of record reflects that the Veteran's PTSD is etiologically related to his active military service.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than April 17, 2013, for the grant of service connection for idiopathic pericarditis, have not been met.  38 U.S.C. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Once service connection is granted, Courts have held that the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See 38 U.S.C. § 5103(a); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the issue of entitlement to an earlier effective date turns on the application of law rather than the weighing of facts that are in dispute, therefore further notice or assistance is not warranted.  See 38 C.F.R. § 3.159(d); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that the VCAA does not apply when the law rather than the evidence is dispositive).  Nonetheless, the Board notes that VA's duty to notify was satisfied in a June 2013 letter, which informed the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective responsibilities in obtaining evidence.  Additionally, this letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, the Veteran was afforded ample notice of the applicable law and requirements for substantiating his claims in a November 2016 Statement of the Case (SOC).  He has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records (STRs), pertinent post-service medical records, as well as his own written contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Earlier Effective Date

In a January 2014 rating decision, the Veteran was granted service connection for idiopathic pericarditis with an assigned effective date of April 17, 2013.  He argues that he is entitled to an earlier effective date on the basis that he had originally submitted an informal claim in November 2011, but an administrative oversight by his representative resulted in his formal application being submitted after one year.

Generally, except as otherwise provided, the effective date for a grant of service connection will be the day following separation from active military service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.  Id.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a)(1); 38 C.F.R. § 3.151(a).  For claims received on or after March 24, 2015, VA amended its regulations governing how to file a claim.  The effect of the amendment was to standardize the process of filing claims, as well as the forms accepted, in order to increase the efficiency, accuracy, and timeliness of claims processing, and to eliminate the concept of informal claims.  See 38 C.F.R. § 3.155; 79 Fed. Reg. 57660-01.  However, prior to the effective date of the amendment, an informal claim was any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).  The evidence of record shows that the Veteran filed an informal claim in November 2011.  Therefore, VA laws and regulations in effect prior to March 24, 2015 govern his claim for an earlier effective date.

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  On the other hand, if the formal claim is received after one year of its receipt, then the effective date will be the date of VA's receipt of the formal application form.  Jernigan v. Shinseki, 25 Vet. App. 220, 229 (2012) (discussing 38 U.S.C. § 5103(b); 38 C.F.R. § 3.155).  However, the effective date of a claim will be the date of the informal claim if VA did not send a claimant a formal application form after receiving an informal claim, as required by 38 C.F.R. § 3.155, because the one-year time limit to return the formal claim did not begin.  See, e.g., Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992).

A review of the claims file shows that the Veteran filed an informal claim for benefits on November 30, 2011.  On December 6, 2011, the RO sent the Veteran a letter acknowledging that it had received his informal claim, and requesting that he formalize his claim by submitting a VA Form 21-526, Veteran's Application for Compensation and Pension.  The letter also notified him that he could take up to a year from the date of the letter to submit the requested information.  The letter was sent to his latest address of record and was not returned from the United States Postal Service as undeliverable.  A copy of the letter was also sent to his representative.  Neither the Veteran nor his representative responded to the letter.

The next correspondence received from the Veteran was a formal claim for benefits received on April 17, 2013.  Included with his formal claim, the Veteran's representative submitted a statement addressing their administrative oversight that resulted in an untimely formal claim for benefits.  In a January 2014 rating decision, the RO awarded service connection for idiopathic pericarditis and assigned an effective date of April 17, 2013, the date that the formal claim was received.

The Board notes that in an October 2014 Notice of Disagreement, the Veteran indicated that he was unaware of the delay by his representative in submitting his formal claim.  However, the evidence of record simply does not establish that he filed a formal claim within one year after submitting his informal claim on November 30, 2011.  Additionally, the evidence does not establish that he filed an informal claim prior to November 30, 2011.

The Board acknowledges the Veteran's honorable service to our country and is sympathetic to the fact that he has medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).  In this case, the law is clear.  Upon receipt of the Veteran's informal claim for benefits on November 30, 2011, the RO requested that he submit a formal application (VA Form 21-526) within one year.  He failed to do so.  Because the RO acted upon receipt of his informal claim, the claim has not remained pending.  Further, because the formal claim for benefits was not received within one year, it cannot be considered to have been filed as of the date the informal claim was received.  See 38 C.F.R. § 3.155.

Accordingly, the Board concludes that April 17, 2013 is the proper effective date for the award of service connection for idiopathic pericarditis and the claim for an earlier effective date must be denied.  In reaching this conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against the claims, this doctrine is not for application.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

Service connection may also be granted on a secondary basis for a condition that is not directly caused by the Veteran's service.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, the evidence must demonstrate an etiological relationship between (1) a service-connected disability or disabilities and (2) the condition said to be proximately due to the service-connected disability or disabilities.  Buckley v. West, 12 Vet. App. 76, 84 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, secondary service connection may also be found in certain instances when a service-connected disability aggravates another condition.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

Thus, service connection may be established either by showing (1) direct service incurrence or aggravation, (2) an etiological relationship between the claimed condition and a service-connected disability, or (3) using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

IV.  Service Connection for PTSD

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and, (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(1).  See also 38 C.F.R. § 1154(b) and 38 C.F.R. § 3.304 (d) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

As an initial matter, the Board finds that the Veteran in this case was exposed to combat with the enemy.  The January 2014 rating decision reflects that the Veteran's stressor had been verified.  The rating decision noted that the Veteran served in Vietnam and engaged in military operations against hostile forces.  The decision further noted that his military occupational specialty was as a Parachutist and the Veteran's DD-214 reflects that he is a recipient of the Purple Heart.  Based on the above, the Board finds that the Veteran engaged in combat with the enemy and the combat provisions of 38 U.S.C. § 1154(b) are applicable in this case.

The Veteran was afforded a VA examination in July 2013.  The VA examiner found that the Veteran met all DSM-IV criteria for PTSD except for criteria D (persistent symptoms of increased arousal).  As a result, the examiner indicated that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD and, instead, recorded a diagnosis for anxiety disorder, not otherwise specified (NOS).  The examiner also diagnosed the Veteran with major depressive disorder.

A review of the Veteran's VA treatment records, in contrast, reflects a diagnosis of, and treatment for, PTSD, that have been rendered by a VA psychiatrist.  See, e.g., VA Treatment Record dated June 20, 2014 (documenting a diagnosis of PTSD and major depressive disorder); see also VA Treatment Record dated Aug. 11, 2014 (indicating that the Veteran has reported avoidant behaviors, anxiety symptoms, and arousal symptoms that date back to when he returned from Vietnam).

In light of the foregoing, the evidence supporting the issue as to whether the Veteran has a current diagnosis of PTSD is, at the very least, as probative (meaning as competent and credible) as the evidence against the claim.  Therefore, the Board is of the opinion that the point of equipoise has been reached in this appeal.  While the July 2013 VA examiner's concluded that the Veteran met most of the criteria for a diagnosis of PTSD, but nonetheless, diagnosed him with anxiety due to him not currently experiencing any persistent symptoms of arousal, the Veteran's treating providers at VA have found that he has met the DSM-IV/V criteria for PTSD.

Undoubtedly, further medical inquiry can be undertaken with a view towards further developing this claim.  However, in this regard, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted (or, at worst, evenly balanced for and against the claim) and indicated that it would not be permissible to undertake further development in this circumstance if the sole purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  But see also Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano and contrarily holding that VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim).  

Therefore, resolving all reasonable doubt in favor of the Veteran, service connection for PTSD is granted.  The Veteran's in-service stressors have been corroborated.  The Veteran has a PTSD diagnosis in accordance with DSM-IV/V criteria.  Additionally, a nexus has been established between his in-service stressors and his PTSD diagnosis.  Thus, the Board finds that service connection for PTSD is warranted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to an effective date earlier than April 17, 2013, for the grant of service connection for idiopathic pericarditis, is denied.

2.  Entitlement to service connection for PTSD is granted.


REMAND

When the medical evidence of record is insufficient, the Board may supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In this case, the July 2013 VA examination report indicates that the Veteran was diagnosed with major depressive disorder and anxiety disorder, not otherwise specified.  However, an opinion was not provided regarding the relationship, if any, between the Veteran's current psychiatric condition with his active military service and/or his service-connected PTSD.  In light of the above grant of service connection for PTSD, the Board finds that a new VA mental disorders examination is warranted to address the nature and etiology of the Veteran's acquired psychiatric disorder, other than PTSD.

Additionally, while on remand, the AOJ should also attempt to obtain the Veteran's updated medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  Schedule the Veteran for an appropriate VA mental disorders examination to determine the nature and etiology of his variously diagnosed acquired psychiatric disorder, other than PTSD, to include major depressive disorder and anxiety disorder.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's acquired psychiatric disorder, other than PTSD, to include major depressive disorder and anxiety disorder, had its onset during service or is it otherwise etiologically related to service?

(b)  Is it at least as likely as not that the Veteran's acquired psychiatric disorder, other than PTSD, to include major depressive disorder and anxiety disorder, was either caused, or aggravated, by his service-connected PTSD?

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner opines that the Veteran's service-connected PTSD has aggravated his major depressive disorder and/or anxiety disorder, then the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

The absence of contemporaneous medical evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3.  Ensure that the requested examination report is responsive to the above directives.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2.

4.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claim remaining on appeal.  If the issue remains denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


